DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant makes reference to a “tempering” step applied to surface(s) of the first component and/or the second component. However, it is not immediately clear how Applicant is using this terminology. Applicant appears to be generically using “tempering” as “subjecting the material to a temperature” without specifying the temperature or indicating any mechanical change within the material. “Tempering” in the context of the material sciences is typically used to describe specific heat treating procedures to certain materials (namely glass and metals) intended to cause a mechanical change in the materials to increase toughness/strength of the material. Such “tempering” occurs at high temperatures depending upon the specific 
Regarding Claim 1, Applicant uses the term “namely” in association with “a lancing means” and “a syringe body”. However, the use of “namely” creates confusion as to whether or not the first and second components are necessarily “a lancing means” and “a syringe body”, respectively, or if “namely” is being used in an exemplary fashion reciting possible (but not positively required) examples of first and second components. For the sake of prosecution “namely” will be interpreted as positively requiring the “lacing means” and “syringe body”. However, appropriate correction is required.
Regarding Claim 1, Applicant uses the phrase “greater than room temperature”. However, it is unclear if such a phrase is intended to assign room temperature as an absolute temperature or a variable temperature based upon whatever is the prevailing ambient temperature of the manufacturing room. Specifically, (Par. 31) of the specification appears to assign T2 as being “greater than room temperature”, “preferably greater than 20 degrees C” [emphasis added], and “preferably greater 
Regarding Claim 3, Applicant recites the limitation “wherein the first component can be arranged…” [emphasis added]. However, the use of the “can be” conditional in this claim creates confusion as “can be” is typically used as a possible conditional and not a necessary conditional. As such, it is unclear if the broadest reasonable interpretation of the claim requires a method wherein the first component “is” arranged in portions within the receive volume or is merely seeking an alternative possibility which is not necessary specifically prescribed by the method.

Regarding Claim 7, Applicant recites the limitation “the first contact surface is pretreated and/or activated before step (c)” [emphasis added], followed by various descriptions of the “pretreatment”. The instant specification does not make it clear how “activated” differs from “pretreated”, but the claim is clearly suggestive by using the “and/or” conjunction that there are not the same step. As such, it would appear that the broadest reasonable interpretation of Claim 7 would permit “activation” without “pretreatment”. It is therefore unclear whether the second clause “wherein this pretreatment of the first contact surface…” is positively limiting the claim to require a specific step within the recited group or is merely limiting the nature of “pretreatment” IF such a step is relied upon to satisfy the conditional “and/or” instead of “activating” the material in accordance with a step not explicitly enumerated by the claim. Examiner notes that similar issues present with the limitation “wherein the second contact surface is pretreated and/or activated…” [emphasis added].
Regarding Claim 10, Applicant makes reference to “the receiving volume”. However, no such “receiving volume” has been previously introduced in Claim 10 (or parent Claim 1). It is unclear if Claim 10 is intended to be dependent upon Claim 3 (which introduces “a receiving volume”) or is intended to separately introduce “a receiving volume” without any consideration of the additional limitations present in Claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0231617 (“Hoppe”).
Regarding Claim 1, Hoppe discloses a method for connecting a first component, namely a lancing means (20), to a second component, namely a syringe body (10), in order to produce a product for medical or cosmetic purposes, by means of adhesion, comprising the following steps: 
a) Providing the first and the second component (see Fig. 1);  
b) Tempering (see e.g. 40, 41 and/or 45, 46 – see also Par. 77, 80, 84) at least one first contact surface of the first component and at least one second contact surface of the second component to a temperature T1;  and 
c) Applying an adhesive (30) to at least one portion of the first contact surface and/or to at least one portion of the second contact surface, wherein the adhesive is at a temperature T2, wherein temperatures T1 and T2 only differ by a tolerance deviation, wherein the tolerance deviation is at most 10 degrees C wherein temperature T2 is greater than room temperature (i.e. heating is performed indiscriminately thereby 
Regarding Claim 2, Hoppe discloses the tempering in step (b) can take place directly or indirectly (see 41 or 46), wherein, in the case of direct tempering, a tempering medium (41) directly touches the at least one first contact surface and/or at least one second contact surface, wherein, in the case of indirect tempering, a tempering medium (46) touches a tempering region of the first component and/or second component, wherein the tempering region of the first component and/or the second component comprises or surrounds the contact surface of the respective component or is arranged in the immediate vicinity of this contact surface (see Fig. 1). 
Regarding Claim 3, Hoppe discloses the second component has a receiving volume (see Fig. 1), which is limited, at least in portions, by the second contact surface, wherein the first component can be arranged in portions within the receiving volume (see Fig. 1), wherein, given an arrangement of the first component within the receiving volume, the first and the second contact surface are opposite each other (see Fig. 1), wherein, given an arrangement of the first component within the receiving volume at least in portions between the contact surfaces, an adhesive cavity is formed (see Fig. 1). 
Regarding Claim 4, Hoppe discloses after step (b), the first component is introduced into the receiving volume of the second component at least in portions, wherein, in step (c), the adhesive is applied to the entire first contact surface and the entire second contact surface by filling the adhesive cavity with adhesive (see Par. 84 
Regarding Claim 5, Hoppe discloses after step (c), the first component is introduced into the receiving volume of the second component at least in portions, wherein, in step (c), the adhesive is applied to at least one portion of the first contact surface or to at least one portion of the second contact surface, wherein the amount of adhesive applied is measured such that the adhesive cavity is filled (see Fig. 1 – note the fill of adhesive within the cavity). 
Regarding Claim 6, Examiner submits that based upon the indiscriminate heating in Hoppe the resultant temperature will be the same (i.e. differences of 0C, a number less than 5C or 4C).
Regarding Claim 8, Hoppe discloses a first tempering medium is used for tempering the first component (see 46, 45), wherein a second tempering medium is used for tempering the second component (see 40, 41), wherein the first and/or the second tempering medium can be a fluid or electromagnetic radiation, wherein the first tempering medium is supplied to the first component by a first tempering device (45), wherein the second tempering medium is supplied to the second component by a second tempering device (40). 
Regarding Claim 10, Hoppe discloses the syringe body has a reservoir in which a medium provided for administration can be stored, wherein the reservoir has a proximal opening of the syringe body, wherein the syringe body has a distal end region, in which a lancing means channel is provided (see Fig. 1), wherein the lancing means channel 
Regarding Claim 11, Hoppe discloses the second contact surface is tempered indirectly (45, 46), wherein at least a portion of an outer surface of the distal end region is tempered by means of a second tempering device (45), wherein the second contact surface is tempered by means of thermal diffusion from the outer surface of the distal end region to the second contact surface, or from the second contact surface to the outer surface of the distal end region (see Fig. 1 whereby the heating media will directly heat the outer surface which will thermally conduct the heat to the second surface). 
Regarding Claim 12, Hoppe discloses the second contact surface is tempered directly (40, 41), wherein a second tempering medium is introduced by a second tempering device (40) into the lancing means channel of the distal end region, wherein the tempering device is placed at a distal opening of the lancing means channel, wherein the second tempering medium is removed from the syringe body by a discharge device (i.e. the device used to introduce 30), wherein the discharge device is arranged in the transition region, wherein the discharge device comprises a sealing device which is sealingly arranged on an inner wall of the transition region, so that no tempering medium gets into the reservoir. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0231617 (“Hoppe”).
Regarding Claim 9, Hoppe discloses the invention substantially as claimed except expect that Hoppe fails to explicitly disclose the second tempering device and an application device for the adhesive are stationarily arranged in an apparatus for connecting two components, wherein the second component is guided by a first transport device to a processing position of the second tempering device and/or of the application device for the adhesive, wherein a second transport device introduces the first component into the second component or attaches the same to the second component. However, Examiner submits that such methods constitute mere obvious .
Claims 1-3, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,278,357 (“Gettig”).
Regarding Claims 1 and 6, Gettig discloses a method for connecting a first component comprising a lancing means (12) with a second component comprising a syringe body (1), in order to produce a product for medical or cosmetic purposes, by means of adhesion, comprising the following steps:
Providing the first and second component (see Fig. 2);
Tempering at least one first contact surface (15) of the first component and at least one second contact surface (i.e. the circumference about proximal end 20 of the needle) of the second to a temperature (see steps E – whereby the act of heating the adhesive will also be understood to heat the surfaces of the needle and syringe body);
Applying an adhesive (30) to at least one portion of the first contact surface and/or to at least one portion of the second contact surface (see step F – see Fig. 2 and 3 in series), wherein the adhesive is at a temperature T2 which is greater than an ambient room temperature.
Gettig discloses the invention substantially as claimed except for explicitly disclosing that T1 and T2 differ only by a tolerance deviation which is less than 10 
Regarding Claim 2, Gettig discloses the tempering to take place directly wherein a tempering medium (i.e. heated air) directly touches the contact surfaces and indirectly wherein the tempering medium (i.e. heated air) touches a tempering region (i.e. the outer diameter of 4 and the medial and distal sections of the needle) of the first and second components, wherein the tempering region of the first component and/or the second component comprises or surrounds the contact surface of the respective component or is arranged in the immediate vicinity of this contact surface (see Fig. 3).
Regarding Claim 3, Gettig discloses the second component has a receiving volume (see Fig. 2), which is limited, at least in portions, by the second contact surface, wherein the first component can be arranged in portions within the receiving volume (see Fig. 3), wherein, given an arrangement of the first component within the receiving volume, the first and the second contact surface are opposite each other (see Fig. 3), wherein, given an arrangement of the first component within the receiving volume at least in portions between the contact surfaces, an adhesive cavity is formed (see Fig. 3).

Regarding Claim 11, Gettig discloses the second contact surface is tempered indirectly (i.e. the air will heat also heat up the contact surface through conduction between the outer circumference of the neck region), wherein at least a portion of an outer surface of the distal end region is tempered by means of a second tempering device (i.e. the heating chamber – note that a “first tempering device” is not required by the claims), wherein the second contact surface is tempered by means of thermal diffusion from the outer surface of the distal end region to the second contact surface, or from the second contact surface to the outer surface of the distal end region (i.e. while the heated air will also permeate the syringe barrel to heat the second contact surface directly the surface will also be indirectly heated, simultaneously, by thermal diffusion (RE: conduction) of heat from the outer surface to the second contact surface and vice versa.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,278,357 (“Gettig”) as applied above, and further in view of U.S. Publication No. 2012/0010573 (“Lundquist”) and U.S. Publication No. 2014/0236102 (“Matsumoto”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2002/0138042 (“Llorach”) wherein the entire assembly is subjected to dry heating during curing (see Par. 26-27).
U.S. Patent No. 3,390,678 (“Bradley”) which includes indiscriminate heating of an adhesive and apparatus to cure the adhesive
U.S. Patent No. 3,635,875 (“Wesch”) as it pertains to curing ofadhesive at temperature of 375-450
U.S. Publication No. 2014/0236102 (“Matsumoto”) as it pertains to the inductive heating of a metallic needle
U.S. Patent No. 3,470,604 (“Zenick”) as it pertains to heating a hub to a temperature “above 150F”.
U.S. Publication No. 2019/0023602 (“Baumann”) at it pertains to heating the glass to 1000 to 1200 degrees to allow it to melt around the adhesive and needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/04/2021